SILVESTRI, Senior Judge,
concurring and dissenting.
Although I concur in the majority’s conclusion that Claimant was entitled to a penalty on the amount of monies miscalculated by Employer in determining its credit for the payment of sickness/accident benefits and the majority’s affirmance of the Board’s dis-allowance of attorney’s fees for unreasonable contest, I disagree with the majority’s conclusion that Employer waived its right to a credit for payments it made to Claimant *704prior to a determination of liability on the claim petition because Employer failed to raise the matter of a credit before the referee; accordingly, I dissent from that portion of the majority’s opinion so holding.
At the outset it should be noted that the majority does not dispute Employer’s entitlement to a credit for its payment of wages and sickness/accident benefits, but instead holds that Employer waived its right to a credit for these payments against Claimant’s workers’ compensation benefits by failing to assert the matter before the referee during its contest of the claim petition. The majority rejects the Board’s analysis that as a matter of judicial economy an employer need not raise the credit issue at the outset because if it is determined that the employer is not liable, the credit issue would be moot.
The majority reasons that the credit issue should be raised initially because otherwise “there is a strong likelihood that Claimant may be severely prejudiced” and that by so holding, the majority is “advanc[ing] the purposes of The Pennsylvania Workmen’s Compensation Act, that is, to favor those it intends to benefit, namely, claimant.” The majority then cites the matter herein as an example of resulting prejudice because, here, the employer miscalculated its credit. However, as noted by the majority, the Board assessed a penalty to be paid by Employer on the deficient amount. Accordingly, it is unclear how the Claimant in this matter was prejudiced by Employer’s failure to raise the credit issue at the initial claim petition stage or how Claimant’s subsequent receipt of a windfall, in receiving a double recovery remedies the prejudice alleged by the majority.
While it is trae that the Workmen’s Compensation Act is to be liberally construed in favor of claimants, it is also axiomatic that a claimant does not have the right to a double recovery of benefits. Jones v. Workmen’s Compensation Appeal Board, 65 Pa.Commonwealth Ct. 208, 442 A.2d 37 (1982). To hold as the majority does here, unreasonably punishes an employer who initially provides an injured worker with health and sickness benefits, without regard to its liability on a claim, thus providing the worker with an income during the litigation of the claim, and then provides the claimant a windfall when liability on the claim is determined in the claimant’s favor; this does not further the purposes of the Act as alleged by the majority-